WRIGHT, Presiding Judge.
In accord with the mandate of the Alabama Supreme Court, 398 So.2d 686 entered on March 27,1981, the decision of this court, 398 So.2d 684 entered on March 5, 1980, is set aside and the judgment of the Circuit Court of Calhoun County is reversed and the cause is remanded for further con*698sideration of the award of custody of the children upon the facts of the case without presumption in favor of one parent over the other because of sex.
REVERSED AND REMANDED WITH DIRECTION.
BRADLEY and HOLMES, JJ., concur.